DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 8/26/2020 and 1/27/2022 have been considered by the Examiner.

Claim Objections
Claim 20 objected to because of the following informalities:  
Line 4: “at least color” should be changed to “at least one color”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the heart rate variability indication" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes the Applicant is referring to the at least one indicator introduced in claim 1, but would appreciate if this was made clearer in the claims.
*Claims 5-6 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-5, and 7-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Independent claims 1 and 17 are drawn to a method and thus meet the requirements for step 1.

Step 2A – Prong 1
Regarding claim 1, the following steps recite an abstract idea:
“obtaining a heart rate including at least patient heartbeats” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could obtain a heart rate based on observations.  For instance, a human could feel patient’s wrist for pulse and determine a heart rate, or a human could be told or read a patient’s heart rate.
“determining a heart rate variability level using the heart rate” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could determine a heart rate variability level using the obtained heart rate.  Paragraph [0029] of the instant specification details the way in which HRV is determined.  The Examiner contends that determining a heart rate variability in light of the specification would be considered an abstract idea (mental process) that could be performed by a human.
“displaying the heart rate” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could display the heart rate.  For instance, a human could write out the heart rate of the patient.
“displaying the heart rate variability” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could display the heart rate variability.  For instance, a human could write out the heart rate variability of the patient.
“superimposing at least one indicator corresponding to the heart rate variability over at least the heart rate variability” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could superimpose at least one indicator corresponding to the heart rate variability over at least the heart rate variability.
“identifying a patient status, wherein the patient status corresponds to the at least one indicator superimposed over at least the heart rate variability” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could identify a patient status, wherein the patient status corresponds to the at least one indicator superimposed over at least the heart rate variability.

Furthermore, paragraphs [0001] and [0006] explain that the purpose of the invention is to aid clinicians by providing clear and concise information by displaying pertinent information, not to provide information a clinician couldn’t obtain on their own.

Step 2A – Prong 2
	Regarding claim 1, the abstract idea is not integrated into a practical application.  The following elements do not add any meaningful limitation to the abstract idea:
	“display device” is recited at a high level of generality.  Paragraphs [0028] and [0029] of the specification explain that a display screen could be a monitor screen, which is a broad example.  The courts have indicated that “gathering and analyzing information using conventional techniques and displaying the result” may not be sufficient to show an improvement to technology (MPEP 2106.05(a)(II)).

	Step 2B
	The additional elements of claim 1, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea.  As discussed above with respect to the integration of the abstract idea into a practical application, the “display device”, along with its associated functions and components, is recited at a high level of generality and simply amounts to displaying the result.  This additional element was re-analyzed and does not amount to anything more than what is well-understood, routine, and conventional.

	Dependent Claims
	Regarding claim 2, the limitation “wherein the at least one indicator includes at least one color or at least one line disposed on at least one region of the display device” further limits the abstract idea.  A human could ensure that the indicator includes at least one color or at least one line.
	Regarding claim 3, the limitation “wherein the step of obtaining a heart rate is conducted using a pulse oximeter monitor” would not be rejected under 35 U.S.C 101.  The Examiner contends that “pulse oximeter monitor” recites specific structure for how the heart rate would be obtained.  The Examiner contends that the use of this specific structure would integrate more than just the abstract idea.
	Regarding claim 4, the limitation “further including the step of denoting a minimum heart rate variability threshold and the heart rate variability indication is displayed adjacent the minimum heart rate variability threshold; and comparing the minimum heart rate variability threshold with the heart rate variability” further limits the abstract idea.  A human could denote a minimum heart rate variability threshold and could compare the threshold to the heart rate variability.
	Regarding claim 5, the limitation “further including the step of triggering an alarm if at least part of the heart rate variability is displayed below or is less than the minimum heart rate variability threshold” further limits the abstract idea.  A human could trigger an alarm (alert, notification, etc.) if at least part of the HRV is displayed below or is less than the minimum HRV threshold.
	Regarding claim 6, the limitation “further including the step of turning off the alarm if at least part of the heart rate variability is displayed above or is more than the minimum heart rate variability threshold after the heart rate variability is displayed below or is less than the minimum heart rate variability” would not be rejected under 35 U.S.C 101.  The Examiner contends that this step goes beyond what would be considered a mental process because a step of turning off the alarm once HRV is displayed above a threshold, after the HRV was displayed below the threshold, indicates continuous monitoring of heart rate and heart rate variability in real-time.  The Examiner believes this integrates a practical application that is more than what a human could reasonably be expected to be able to do.
	Regarding claim 7, the limitation “wherein heart rate variability is measured by one of beats per minute, frequency power, percentage of beat intervals over a period of time, entropy measure, peak frequency, and correlation dimension” further limits the abstract idea.  A human could obtain a heart rate variability that is measured by one of beats per minute, frequency power, percentage of beat intervals over a period of time, entropy measure, peak frequency, and correlation dimension.
	Regarding claim 8, the limitation “wherein the heart rate variability is displayed on at least one graph disposed on the display device as a magnitude from zero” further limits the abstract idea.  A human could obtain HRV that is displayed on at least one graph as a magnitude from zero.
	Regarding claim 9, the limitation “wherein the step of superimposing includes at least one color identified on the display device, the at least one color configured to indicate the heart rate variability level has decreased below a threshold value over a period of time” further limits the abstract idea.  A human could include at least one color configured to indicate the heart rate variability level has decreased below a threshold value over a period of time in the step of superimposing.
	Regarding claim 10, the limitation “further including the step of triggering an alarm indicating that the patient is at an increased risk of mortality or morbidity when the at least one color on the display device is superimposed and the heart rate variability level is maintained below the threshold value” further limits the abstract idea.  A human could trigger an alarm (alert, notification, etc.) if at least part of the HRV is displayed below or is less than the minimum HRV threshold.

Other Notes
The Examiner notes that independent claims 11 and 17 are not rejected under 35 U.S.C 101.  Claim 11 is not rejected because of the recitation of “a heart rate monitor configured to receive information indicative of at least a heart rate of a patient”.  Much like the pulse oximeter in claim 3, the Examiner contends that “heart rate monitor” recites specific structure for how the heart rate would be obtained.  The Examiner contends that the use of this specific structure would integrate more than just the abstract idea.  Claim 17 is not rejected because of the recitation of “triggering an alarm into an on position when the heart rate variability is equivalent to or below the minimum threshold value and an off position when the heart rate variability exceeds the minimum threshold value”.  Much like the limitation in claim 6, the Examiner contends that this step goes beyond what would be considered a mental process because a step of turning off the alarm once HRV is displayed above a threshold, after the HRV was displayed below the threshold, indicates continuous monitoring of heart rate and heart rate variability in real-time.  The Examiner believes this integrates a practical application that is more than what a human could reasonably be expected to be able to do.  Due to their dependency, none of claims 12-16 nor 18-20 would be rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 11, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Atallah, et al. (EP 3378386) (cited on IDS).

Regarding claim 1, Atallah teaches a method of displaying heart rate variability (paragraph [0056] – In any of the embodiments described herein, the method may further comprise plotting the determined heart rate variability feature against the acquired contextual information over time), the method comprising the following steps: (Figure 1, element 108 – contextual information sensor; Figure 3, element 302) obtaining a heart rate including at least patient heartbeats (paragraph [0048] – at block 302, contextual information associated with the infant is acquired; paragraph [0014] – the contextual information may comprise information on any one or more of: […] a heart rate of the infant; paragraph [0038] – a heart rate of the infant […] are examples of contextual information associated with the infant that may be acquired from a contextual information sensor 108 in the environment of the infant); (Figure 3, element 304 and 306) determining a heart rate variability level using the heart rate (paragraph [0049] – At block 304, at least one heart rate variability signal is acquired from the infant.  A heart rate variability signal conveys (or represents) variations in a heart rate of the infant over time; paragraph [0050] – At block 306, the at least one heart rate variability signal acquired from the infant is processed to determine a heart rate variability feature); displaying the heart rate on a display device (paragraph [0056] (Column 16, lines 1-8) – a heart rate variability feature may be plotted against an […] and an acquired overall heart rate for the infant; paragraph [0060] – the determined heart rate variability feature, the determined health status of the infant, or any other information, or any combination of information, resulting from the method disclosed herein, may be summarized or plotted over time to show progress or deterioration of the infant); displaying the heart rate variability on the display device (paragraph [0056] (Column 16, lines 1-8) – a heart rate variability feature may be plotted against an […] and an acquired overall heart rate for the infant; paragraph [0060] – the determined heart rate variability feature, the determined health status of the infant, or any other information, or any combination of information, resulting from the method disclosed herein, may be summarized or plotted over time to show progress or deterioration of the infant); superimposing at least one indicator corresponding to the heart rate variability over at least the heart rate variability on the display device (paragraph [0056] – In any of the embodiments described herein, the method may further comprise plotting the determined heart rate variability feature (i.e., indicator) against the acquired contextual information over time (i.e., superimposed).  A heart rate variability feature may be plotted against (i.e., superimposed) […] and an acquired overall heart rate for the infant and compared to one or more corresponding plots stored in the same class as the determined heart rate variability feature in the memory; paragraph [0060]); and (Figure 3, element 312) identifying a patient status (paragraph [0057] – a health status of the infant is determined based on the comparison; paragraph [0060]), wherein the patient status corresponds to the at least one indicator superimposed over at least the heart rate variability (paragraph [0058] – In some embodiments, an abnormal (or irregular) health status of the infant may be determined when the determined heart rate variability feature differs by more than a predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory 106).
Therefore, claim 1 is unpatentable over Atallah, et al.

Regarding claim 3, Atallah teaches the method of displaying heart rate variability of claim 1, wherein the step of obtaining a heart rate is conducted using a pulse oximeter monitor (paragraph [0036] – a heart rate sensor (such as electrocardiography, ECG, sensor, a photoplethysmography PPG sensor).
Therefore, claim 3 is unpatentable over Atallah, et al.

Regarding claim 4, Atallah teaches the method of displaying heart rate variability of claim 1, further including the step of denoting a minimum heart rate variability threshold and the heart rate variability indication is displayed adjacent the minimum heart rate variability threshold (paragraph [0056] – the method may further comprise plotting the determined heart rate variability feature against the acquired contextual information over time; paragraph [0058] – an abnormal (or irregular) health status of the infant may be determined when the determined heart rate variability feature differs by more than a predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory 106; paragraph [0060]); and comparing the minimum heart rate variability threshold with the heart rate variability (; paragraph [0058] – an abnormal (or irregular) health status of the infant may be determined when the determined heart rate variability feature differs by more than a predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory 106; paragraph [0060]).
Therefore, claim 4 is unpatentable over Atallah, et al.

Regarding claim 5, Atallah teaches the method of displaying heart rate variability of claim 4, further including the step of triggering an alarm if at least part of the heart rate variability is displayed below or is less than the minimum heart rate variability threshold (paragraph [0060] – In embodiments where an abnormal (or irregular) health status is determined for the infant, the method may further comprise controlling a user interface 112 to generate a notification (such as an alarm).  The control unit 102 may be configured to control the user interface 112 to generate the notification.  The notification can be provided to a user of the apparatus 100 such as a medical professional, a care taker, a family member, or any other user of the apparatus 100).
Therefore, claim 5 is unpatentable over Atallah, et al.

Regarding claim 7, Atallah teaches the method of displaying heart rate variability of claim 1, wherein heart rate variability is measured by one of beats per minute, frequency power, percentage of beat intervals over a period of time, entropy measure, peak frequency, and correlation dimension (paragraphs [0050]-[0051] – see at least normalized power in the frequency domain).
Therefore, claim 7 is unpatentable over Atallah, et al.

Regarding claim 8, Atallah teaches the method of displaying heart rate variability of claim 1, wherein the heart rate variability is displayed on at least one graph disposed on the display device as a magnitude from zero (paragraph [0056] – it is considered implicit that a plot would be displayed as a magnitude from zero.).
Therefore, claim 8 is unpatentable over Atallah, et al.

Regarding claim 11, Atallah teaches (Figures 1-2, element 100) a system for displaying heart rate and heart rate variability (at least paragraphs [0023]-[0024]), the system comprising: (Figure 1, elements 104 – heart rate variability sensor, 108 – contextual information sensor) a heart rate monitor configured to receive information indicative of at least a heart rate of a patient ( paragraph [0026] – Examples of the at least one heart rate variability sensor 104 include, but are not limited to, any one or more of a camera, a motion sensor (such as an accelerometer), a laser Doppler sensor, a Doppler radar sensor, a needle patch sensor, an electrocardiography (ECG) sensor, a photoplethysmography (PPG) sensor, a ballistocardiography (BCG) sensor, an instrumented catheter sensor, an instrumented feeding tube sensor, or any other heart rate variability sensor, or any combination of heart rate variability sensors.); (Figure 1, element 102 – control unit, i.e., a processor circuit; Figure 3, element 300) a processor circuit coupled to the heart rate monitor (at least paragraph [0047] – the illustrated method 300 can generally be performed by or under the control of the control unit 102), the processor circuit configured to: (Figure 3, element 302) receive a first signal comprising a heart rate of a patient (paragraph [0048] – at block 302, contextual information associated with the infant is acquired; paragraph [0014] – the contextual information may comprise information on any one or more of: […] a heart rate of the infant; paragraph [0038] – a heart rate of the infant […] are examples of contextual information associated with the infant that may be acquired from a contextual information sensor 108 in the environment of the infant); 14Attorney Docket No. A0003979US01(Figure 3, elements 304 and 306) receive a second signal comprising a heart rate variability for the patient (paragraph [0049] – At block 304, at least one heart rate variability signal is acquired from the infant.  A heart rate variability signal conveys (or represents) variations in a heart rate of the infant over time; paragraph [0050] – At block 306, the at least one heart rate variability signal acquired from the infant is processed to determine a heart rate variability feature), wherein the heart rate variability is a standard deviation of the heart rate variability from a mean value over a period of time (paragraph [0051] – Examples of the heart rate variability feature include […] a standard deviation of a time interval between heart beats in the heart rate variability signal (or a standard deviation of NN-intervals, SDNN)); display the heart rate and the heart rate variability on a display device (paragraph [0056] (Column 16, lines 1-8) – a heart rate variability feature may be plotted against an […] and an acquired overall heart rate for the infant; paragraph [0060] – the determined heart rate variability feature, the determined health status of the infant, or any other information, or any combination of information, resulting from the method disclosed herein, may be summarized or plotted over time to show progress or deterioration of the infant); and wherein the display device includes at least one indicator corresponding to the heart rate variability superimposed on the display device such that a patient status corresponding to the at least one indicator is identified when the second signal is above or below a threshold value (paragraph [0056] – In any of the embodiments described herein, the method may further comprise plotting the determined heart rate variability feature (i.e., indicator) against the acquired contextual information over time (i.e., superimposed).  A heart rate variability feature may be plotted against (i.e., superimposed) […] and an acquired overall heart rate for the infant and compared to one or more corresponding plots stored in the same class as the determined heart rate variability feature in the memory; paragraph [0058] – In some embodiments, an abnormal (or irregular) health status of the infant may be determined when the determined heart rate variability feature differs by more than a predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory 106).
Therefore, claim 11 is unpatentable over Atallah, et al.

Regarding claim 17, Atallah teaches a method of displaying heart rate variability and managing heart rate variability alarms (paragraph [0056] – In any of the embodiments described herein, the method may further comprise plotting the determined heart rate variability feature against the acquired contextual information over time; paragraph [0060]), the method comprising the following steps: (Figure 3, element 302) obtaining a heart rate value from a patient using information about patient heart beats over a time period (paragraph [0048] – at block 302, contextual information associated with the infant is acquired; paragraph [0014] – the contextual information may comprise information on any one or more of: […] a heart rate of the infant; paragraph [0038] – a heart rate of the infant […] are examples of contextual information associated with the infant that may be acquired from a contextual information sensor 108 in the environment of the infant); (Figure 3, elements 304 and 306) obtaining a heart rate variability (paragraph [0049] – At block 304, at least one heart rate variability signal is acquired from the infant.  A heart rate variability signal conveys (or represents) variations in a heart rate of the infant over time; paragraph [0050] – At block 306, the at least one heart rate variability signal acquired from the infant is processed to determine a heart rate variability feature) using a mean value of the heart rate value over the time period (paragraph [0051] – Examples of the heart rate variability feature include […] a standard deviation of a time interval between heart beats in the heart rate variability signal (or a standard deviation of NN-intervals, SDNN)); displaying the heart rate value and the heart rate variability on a display device (paragraph [0056] (Column 16, lines 1-8) – a heart rate variability feature may be plotted against an […] and an acquired overall heart rate for the infant; paragraph [0060] – the determined heart rate variability feature, the determined health status of the infant, or any other information, or any combination of information, resulting from the method disclosed herein, may be summarized or plotted over time to show progress or deterioration of the infant); identifying a minimum threshold value for the heart rate variability and marking the minimum threshold value on the display device (paragraph [0056] - … and compared to one or more corresponding plots stored in the same class as the determined heart rate variability feature in the memory 106; paragraph [0058] – an abnormal (or irregular) health status of the infant may be determined when the determined heart rate variability feature differs by more than a predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory 106); superimposing at least one indicator corresponding to the minimum threshold value over the heart rate variability on the display device (paragraph [0056] – In any of the embodiments described herein, the method may further comprise plotting the determined heart rate variability feature (i.e., indicator) against the acquired contextual information over time (i.e., superimposed).  A heart rate variability feature may be plotted against (i.e., superimposed) […] and an acquired overall heart rate for the infant and compared to one or more corresponding plots stored in the same class as the determined heart rate variability feature in the memory; paragraph [0058] – In some embodiments, an abnormal (or irregular) health status of the infant may be determined when the determined heart rate variability feature differs by more than a predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory 106); quantifying a patient status to a clinician, wherein the patient status corresponds to the at least one indicator superimposed over the heart rate variability (paragraph [0058] – an abnormal (or irregular) health status of the infant may be determined when the determined heart rate variability feature differs by more than a predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory 106.  The predefined threshold may be a value, such as an absolute value or a percentage value. A normal health status of the infant may be determined when the determined heart rate variability feature differs by less than the predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory 106.); and triggering an alarm into an on position when the heart rate variability is equivalent to or below the minimum threshold value and an off position when the heart rate variability exceeds the minimum threshold value (paragraph [0058]; paragraph [0060] – In embodiments where an abnormal (or irregular) health status is determined for the infant, the method may further comprise controlling a user interface 112 to generate a notification (such as an alarm).  The control unit 102 may be configured to control the user interface 112 to generate the notification.  The notification can be provided to a user of the apparatus 100 such as a medical professional, a care taker, a family member, or any other user of the apparatus 100).
Therefore, claim 17 is unpatentable over Atallah, et al.

Regarding claim 19, Atallah teaches the method of displaying heart rate variability and managing heart rate variability alarms of claim 17, wherein the heart rate value and the heart rate variability are displayed on a first graph of the display device such that the heart rate value and the heart rate variability are graphed together on the display device (paragraph [0056] (Column 16, lines 1-8) – a heart rate variability feature may be plotted against an […] and an acquired overall heart rate for the infant).
Therefore, claim 19 is unpatentable over Atallah, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 9-10, 12-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atallah, et al. (EP 3378386) (cited on IDS) in view of Wegerif (U.S PGPub No. 2010/0174205) (cited on IDS).  “What can RPE tell us about exercise?” by Lindberg (2019) is relied upon as evidence for instant claim 18 (attached).  
Regarding claim 2, Atallah teaches the method of displaying heart rate variability of claim 1, as indicated hereinabove.  Atallah does not teach the limitation of instant claim 2, that is wherein the at least one indicator includes at least one color or at least one line disposed on at least one region of the display device.
	Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 6, element 602) that the most recent HRV index measurement is displayed in the context of previous measurements by means of graphic line 602, in order that the user may easily visualize significant day to day changes, as well as long term trends (paragraph [0068]).  Wegerif teaches (Figure 6, elements 608, 610, and 612) that numeric indicators may show differences between the most recent reading and that of the previous day, week, and month respectively (paragraph [0068]).  Wegerif teaches that these indicators may optionally be colored to show trends with example thresholds of 4 HRV index units in either direction (paragraph [0068]).  Wegerif further teaches that for example, an increase of 4 could be considered beneficial and be colored green, whereas a decrease of 4 could be considered harmful, and shown in red (paragraph [0068]).  Wegerif further teaches that changes within these limits might remain with a neutral color, or alternatively, may progressively shade green or red (paragraph [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s method for measuring HRV into Atallah’s method of displaying HRV because doing so would provide a visual way to show trends with example thresholds (see paragraph [0068] of Wegerif).  Implementing the colored indicators feature of Wegerif into Atallah’s method of displaying HRV would also be using known techniques to improve similar methods in the same way.  One of ordinary skill in the art would recognize that color indicators would provide the viewer of the display with an immediate understanding of the patient’s HRV before necessarily looking at actual measurement values.
Therefore, claim 2 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 6, Atallah teaches the method of displaying heart rate variability of claim 5, as indicated hereinabove.  Atallah does not explicitly teach the limitation of instant claim 6, that is wherein the method is further including the step of turning off the alarm if at least part of the heart rate variability is displayed above or is more than the minimum heart rate variability threshold after the heart rate variability is displayed below or is less than the minimum heart rate variability.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches that the method and system may provide the functionality of an HRV-based alarm clock (paragraph [0094]).  Wegerif teaches (Figure 13) that when a parasympathetic withdrawal index (PWI) is less than a threshold value, a sonic and/or visual alarm may be given to the user, urging them to reduce exercise intensity until the PWI once again exceeds the safe threshold (paragraph [0145]; paragraph [0148]).  Wegerif teaches that if PWI is not less than the predetermined threshold, then no alarm is generated to the user (paragraph [0148]).  Wegerif teaches (Figure 13) the ability to perform continuous measurements, wherein at the start of each measurement interval, for example, every 10 seconds, a new value of heart rate may be measured at step 1306 (paragraph [0148]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s method for measuring HRV into Atallah’s method of displaying HRV because doing so would allow for an alarm to be turned off after the HRV measurement has returned back within a normal threshold.  Atallah teaches the method of alerting the user with an alarm if HRV passes a certain threshold (see paragraph [0060] of Atallah) and therefore one of ordinary skill in the art would have found it obvious that the alarm could be turned back off once the HRV measurement is steady once again.  One of ordinary skill in the art would have desired the continuous operation mode of Wegerif (see paragraph [0148] of Wegerif) in Atallah’s method to prevent having to manually re-set or turn off the alarm every time the HRV value passes a set threshold.  Implementing such a feature of Wegerif’s method into Atallah’s method would also be using known techniques to improve similar methods in the same way.
Therefore, claim 6 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 9, Atallah teaches the method of displaying heart rate variability of claim 1, as indicated hereinabove.  Atallah does not explicitly teach the limitation of instant claim 9, that is wherein the step of superimposing includes at least one color identified on the display device, the at least one color configured to indicate the heart rate variability level has decreased below a threshold value over a period of time.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 6, element 602) that the most recent HRV index measurement is displayed in the context of previous measurements by means of graphic line 602, in order that the user may easily visualize significant day to day changes, as well as long term trends (paragraph [0068]).  Wegerif teaches (Figure 6, elements 608, 610, and 612) that numeric indicators may show differences between the most recent reading and that of the previous day, week, and month respectively (paragraph [0068]).  Wegerif teaches that these indicators may optionally be colored to show trends with example thresholds of 4 HRV index units in either direction (paragraph [0068]).  Wegerif further teaches that for example, an increase of 4 could be considered beneficial and be colored green, whereas a decrease of 4 could be considered harmful, and shown in red (paragraph [0068]).  Wegerif further teaches that changes within these limits might remain with a neutral color, or alternatively, may progressively shade green or red (paragraph [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s method for measuring HRV into Atallah’s method of displaying HRV because doing so would provide a visual way to show trends with example thresholds (see paragraph [0068] of Wegerif).  Implementing the colored indicators feature of Wegerif into Atallah’s method of displaying HRV would also be using known techniques to improve similar methods in the same way.  One of ordinary skill in the art would recognize that color indicators would provide the viewer of the display with an immediate understanding of the patient’s HRV before necessarily looking at actual measurement values.  For example, a red colored indicator could be implemented to communicate an HRV measurement has passed a threshold level (see paragraph [0068] of Wegerif).
Therefore, claim 9 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 10, Atallah teaches the method of displaying heart rate variability of claim 1, as indicated above.  Atallah does not explicitly teach the limitation of instant claim 10, that is wherein the method is further including the step of triggering an alarm indicating that the patient is at an increased risk of mortality or morbidity when the at least one color on the display device is superimposed and the heart rate variability level is maintained below the threshold value.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 6, element 602) that the most recent HRV index measurement is displayed in the context of previous measurements by means of graphic line 602, in order that the user may easily visualize significant day to day changes, as well as long term trends (paragraph [0068]).  Wegerif teaches (Figure 6, elements 608, 610, and 612) that numeric indicators may show differences between the most recent reading and that of the previous day, week, and month respectively (paragraph [0068]).  Wegerif teaches that these indicators may optionally be colored to show trends with example thresholds of 4 HRV index units in either direction (paragraph [0068]).  Wegerif further teaches that for example, an increase of 4 could be considered beneficial and be colored green, whereas a decrease of 4 could be considered harmful, and shown in red (paragraph [0068]).  Wegerif further teaches that changes within these limits might remain with a neutral color, or alternatively, may progressively shade green or red (paragraph [0068]). Wegerif teaches that the method and system may provide the functionality of an HRV-based alarm clock (paragraph [0094]).  Wegerif teaches (Figure 13) that when a parasympathetic withdrawal index (PWI) is less than a threshold value, a sonic and/or visual alarm may be given to the user, urging them to reduce exercise intensity until the PWI once again exceeds the safe threshold (paragraph [0145]; paragraph [0148]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s method for measuring HRV into Atallah’s method of displaying HRV because doing so would provide a visual way to show trends with example thresholds (see paragraph [0068] of Wegerif).  Implementing the colored indicators feature of Wegerif into Atallah’s method of displaying HRV would also be using known techniques to improve similar methods in the same way.  One of ordinary skill in the art would recognize that color indicators would provide the viewer of the display with an immediate understanding of the patient’s HRV before necessarily looking at actual measurement values.  For example, a red colored indicator could be implemented to communicate an HRV measurement has passed a threshold level (see paragraph [0068] of Wegerif).  One of ordinary skill in the art would have also recognized that the use of an alarm to alert the user of a harmful HRV level, as both Atallah and Wegerif teach such an alarm (see paragraph [0060] of Atallah and paragraphs [0094], [0145], and [0148] of Wegerif).
Therefore, claim 10 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 12, Atallah teaches the system of claim 11, as indicated hereinabove.  Atallah does not explicitly teach the limitation of instant claim 12, that is wherein the display device is configured to superimpose the at least one indicator on a colored background when the heart rate variability decreases over a period of time below the threshold value.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 6, element 602 – The examiner notes that the background is inherently a “colored background” and that the color of the background is merely a design choice based on the preference of the user) that the most recent HRV index measurement is displayed in the context of previous measurements by means of graphic line 602, in order that the user may easily visualize significant day to day changes, as well as long term trends (paragraph [0068]).  Wegerif teaches (Figure 6, elements 608, 610, and 612) that numeric indicators may show differences between the most recent reading and that of the previous day, week, and month respectively (paragraph [0068]).  Wegerif teaches that these indicators may optionally be colored to show trends with example thresholds of 4 HRV index units in either direction (paragraph [0068]).  Wegerif further teaches that for example, an increase of 4 could be considered beneficial and be colored green, whereas a decrease of 4 could be considered harmful, and shown in red (paragraph [0068]).  Wegerif further teaches that changes within these limits might remain with a neutral color, or alternatively, may progressively shade green or red (paragraph [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s system for measuring HRV into Atallah’s system of displaying HRV because doing so would provide a visual way to show trends with example thresholds (see paragraph [0068] of Wegerif).  Implementing the colored indicators feature of Wegerif into Atallah’s method of displaying HRV would also be using known techniques to improve similar methods in the same way.  One of ordinary skill in the art would recognize that color indicators would provide the viewer of the display with an immediate understanding of the patient’s HRV before necessarily looking at actual measurement values.  For example, a red colored indicator could be implemented to communicate an HRV measurement has passed a threshold level (see paragraph [0068] of Wegerif).
	Therefore, claim 12 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 13, Atallah teaches the system of claim 12, as indicated hereinabove.  Atallah also teaches the limitation of instant claim 13, that is wherein the processor circuit is configured to activate an alarm when the heart rate variability decreases below the threshold value (paragraph [0060] – In embodiments where an abnormal (or irregular) health status is determined for the infant, the method may further comprise controlling a user interface 112 to generate a notification (such as an alarm).  The control unit 102 may be configured to control the user interface 112 to generate the notification.  The notification can be provided to a user of the apparatus 100 such as a medical professional, a care taker, a family member, or any other user of the apparatus 100).  Atallah does not teach the limitation of instant claim 13, that is wherein the system is configured to deactivate the alarm when the heart rate variability increases above the threshold value.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches that the method and system may provide the functionality of an HRV-based alarm clock (paragraph [0094]).  Wegerif teaches (Figure 13) that when a parasympathetic withdrawal index (PWI) is less than a threshold value, a sonic and/or visual alarm may be given to the user, urging them to reduce exercise intensity until the PWI once again exceeds the safe threshold (paragraph [0145]; paragraph [0148]).  Wegerif teaches that if PWI is not less than the predetermined threshold, then no alarm is generated to the user (paragraph [0148]).  Wegerif teaches (Figure 13) the ability to perform continuous measurements, wherein at the start of each measurement interval, for example, every 10 seconds, a new value of heart rate may be measured at step 1306 (paragraph [0148]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s system for measuring HRV into Atallah’s system of displaying HRV because doing so would allow for an alarm to be turned off after the HRV measurement has returned back within a normal threshold.  Atallah teaches the system of alerting the user with an alarm if HRV passes a certain threshold (see paragraph [0060] of Atallah) and therefore one of ordinary skill in the art would have found it obvious that the alarm could be turned back off once the HRV measurement is steady once again.  One of ordinary skill in the art would have desired the continuous operation mode of Wegerif (see paragraph [0148] of Wegerif) in Atallah’s method to prevent having to manually re-set or turn off the alarm every time the HRV value passes a set threshold.  Implementing such a feature of Wegerif’s method into Atallah’s method would also be using known techniques to improve similar methods in the same way.
Therefore, claim 13 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 14, Atallah teaches the system of claim 11, as indicated hereinabove.  Atallah does not explicitly teach the limitations of instant claim 14, that is wherein the display device is configured to display the heart rate variability on a bar chart, wherein a first color indicates a first level of the heart rate variability, and a second color indicates a second level of the heart rate variability, the second level being higher than the first level.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 6, element 602) that the most recent HRV index measurement is displayed in the context of previous measurements by means of graphic line 602, in order that the user may easily visualize significant day to day changes, as well as long term trends (paragraph [0068]).  Wegerif teaches (Figure 6, elements 608, 610, and 612) that numeric indicators may show differences between the most recent reading and that of the previous day, week, and month respectively (paragraph [0068]).  Wegerif teaches that these indicators may optionally be colored to show trends with example thresholds of 4 HRV index units in either direction (paragraph [0068]).  Wegerif further teaches that for example, an increase of 4 could be considered beneficial and be colored green, whereas a decrease of 4 could be considered harmful, and shown in red (paragraph [0068]).  Wegerif further teaches that changes within these limits might remain with a neutral color, or alternatively, may progressively shade green or red (paragraph [0068]).  Wegerif further teaches (Figure 7, element 722) a histogram or bar-type chart of training load may be computed over a user-selected time period and presented to the user visually (paragraph [0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s system for measuring HRV into Atallah’s system of displaying HRV because doing so would provide a visual way to show trends with example thresholds (see paragraph [0068] of Wegerif).  Implementing the colored indicators feature of Wegerif into Atallah’s method of displaying HRV would also be using known techniques to improve similar methods in the same way.  One of ordinary skill in the art would recognize that color indicators would provide the viewer of the display with an immediate understanding of the patient’s HRV before necessarily looking at actual measurement values.  For example, a red colored indicator could be implemented to communicate an HRV measurement has passed a threshold level (see paragraph [0068] of Wegerif).  One of ordinary skill in the art would have also found it obvious to implement a bar chart to display heart rate variability, as bar charts are well known in the art and Wegerif teaches an example of using one (see paragraph [0070] and Figure 7 of Wegerif).
Therefore, claim 14 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 15, Atallah, in view of Wegerif, renders obvious the system of claim 14, as indicated hereinabove.  Wegerif further suggests the limitations of instant claim 15, that is wherein the processor circuit is configured to activate an alarm when the first level of the heart rate variability represents the first color and is configured to deactivate the alarm when the second level of the heart rate variability represents the second color.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 6, element 602) that the most recent HRV index measurement is displayed in the context of previous measurements by means of graphic line 602, in order that the user may easily visualize significant day to day changes, as well as long term trends (paragraph [0068]).  Wegerif teaches (Figure 6, elements 608, 610, and 612) that numeric indicators may show differences between the most recent reading and that of the previous day, week, and month respectively (paragraph [0068]).  Wegerif teaches that these indicators may optionally be colored to show trends with example thresholds of 4 HRV index units in either direction (paragraph [0068]).  Wegerif further teaches that for example, an increase of 4 could be considered beneficial and be colored green, whereas a decrease of 4 could be considered harmful, and shown in red (paragraph [0068]).  Wegerif further teaches that changes within these limits might remain with a neutral color, or alternatively, may progressively shade green or red (paragraph [0068]). Wegerif teaches that the method and system may provide the functionality of an HRV-based alarm clock (paragraph [0094]).  Wegerif teaches (Figure 13) that when a parasympathetic withdrawal index (PWI) is less than a threshold value, a sonic and/or visual alarm may be given to the user, urging them to reduce exercise intensity until the PWI once again exceeds the safe threshold (paragraph [0145]; paragraph [0148]).  Wegerif teaches (Figure 13) the ability to perform continuous measurements, wherein at the start of each measurement interval, for example, every 10 seconds, a new value of heart rate may be measured at step 1306 (paragraph [0148]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s system for measuring HRV into Atallah’s system of displaying HRV because doing so would provide a visual way to show trends with example thresholds (see paragraph [0068] of Wegerif).  Implementing the colored indicators feature of Wegerif into Atallah’s method of displaying HRV would also be using known techniques to improve similar methods in the same way.  One of ordinary skill in the art would recognize that color indicators would provide the viewer of the display with an immediate understanding of the patient’s HRV before necessarily looking at actual measurement values.  For example, a red colored indicator could be implemented to communicate an HRV measurement has passed a threshold level (see paragraph [0068] of Wegerif).  One of ordinary skill in the art would have also recognized that the use of an alarm to alert the user of a harmful HRV level, as both Atallah and Wegerif teach such an alarm (see paragraph [0060] of Atallah and paragraphs [0094], [0145], and [0148] of Wegerif).  One of ordinary skill in the art would have found it obvious that the alarm could be turned back off once the HRV measurement is steady once again.  One of ordinary skill in the art would have desired the continuous operation mode of Wegerif (see paragraph [0148] of Wegerif) in Atallah’s method to prevent having to manually re-set or turn off the alarm every time the HRV value passes a set threshold.  Implementing such a feature of Wegerif’s method into Atallah’s method would also be using known techniques to improve similar methods in the same way.
Therefore, claim 15 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 16, Atallah teaches the system of claim 11, as indicated hereinabove.  Atallah does not explicitly teach the limitations of instant claim 16, that is wherein a bar chart displaying the heart rate variability includes a plurality of colors, wherein each color of the plurality of colors is designated for a different level of heart rate variability risk corresponding to a patient status, wherein the plurality of colors includes a first bar color configured to display a first level of heart rate variability risk, a second bar color configured to 15Attorney Docket No. A0003979US01display a second level of heart rate variability risk, and a third bar color configured to display a third level of heart rate variability risk, wherein each of the first bar color, the second bar color, and the third bar color represent different colors to quantify the patient status.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 6, element 602) that the most recent HRV index measurement is displayed in the context of previous measurements by means of graphic line 602, in order that the user may easily visualize significant day to day changes, as well as long term trends (paragraph [0068]).  Wegerif teaches (Figure 6, elements 608, 610, and 612) that numeric indicators may show differences between the most recent reading and that of the previous day, week, and month respectively (paragraph [0068]).  Wegerif teaches that these indicators may optionally be colored to show trends with example thresholds of 4 HRV index units in either direction (paragraph [0068]).  Wegerif further teaches that for example, an increase of 4 could be considered beneficial and be colored green, whereas a decrease of 4 could be considered harmful, and shown in red (paragraph [0068]).  Wegerif further teaches that changes within these limits might remain with a neutral color, or alternatively, may progressively shade green or red (paragraph [0068]).  Wegerif further teaches (Figure 7, element 722) a histogram or bar-type chart of training load may be computed over a user-selected time period and presented to the user visually (paragraph [0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s system for measuring HRV into Atallah’s system of displaying HRV because doing so would provide a visual way to show trends with example thresholds (see paragraph [0068] of Wegerif).  Implementing the colored indicators feature of Wegerif into Atallah’s method of displaying HRV would also be using known techniques to improve similar methods in the same way.  One of ordinary skill in the art would recognize that color indicators would provide the viewer of the display with an immediate understanding of the patient’s HRV before necessarily looking at actual measurement values.  For example, a red colored indicator could be implemented to communicate an HRV measurement has passed a threshold level (see paragraph [0068] of Wegerif).  One of ordinary skill in the art would have also found it obvious to implement a bar chart to display heart rate variability, as bar charts are well known in the art and Wegerif teaches an example of using one (see paragraph [0070] and Figure 7 of Wegerif).
	Therefore, claim 16 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 18, Atallah teaches the method of displaying heart rate variability and managing heart rate variability alarms of claim 17, as indicated hereinabove.  Atallah does not explicitly teach the limitations of instant claim 18, that is wherein the heart rate value is displayed on a first graph of the display device and the heart rate variability is displayed on a second graph of the display device separate from the first graph such that the heart rate value and the heart rate variability are separately displayed on the display device.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 5, element 506) that numeric indicator 506 may show the average heart rate in beats per minute (paragraph [0067]).  Wegerif also teaches (Figure 5, element 508) that indicator 508 may show the calculated RMSSD value output which is updated on display every time a new valid RR interval is processed (paragraph [0067]).  Wegerif also teaches tracking a training load quantity as a method of capturing the perceived effort level of the user (paragraph [0069]).  Wegerif teaches that such a metric could be RPE (Rating of Perceived Exertion) (paragraph [0069]).  Wegerif also teaches (Figure 7, element 722) that a histogram of training load may be computed and presented to the user as bar-type chart 722 (paragraph [0070]).  Wegerif also teaches (Figure 7, elements 722, 724, and 726) that a line-type chart 724 comprising HRV values for substantially the same time period as that for which the histogram 722 is computed may also be presented at substantially the same time on display 726 (paragraph [0070).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s method for measuring HRV into Atallah’s method of displaying HRV because doing so would give the user a visual way to view the patient’s measurements in a timely manner.  One of ordinary skill in the art would have recognized that RPE (Rate of Perceived Exertion) is heavily based on the user’s heart rate (see “What Can RPE Tell Us About Exercise” by Lindberg, 2019, attached).  Therefore, one of ordinary skill in the art would have found it obvious to display heart rate variability and heart rate separately on two separate graphs of a display.  One of ordinary skill in the art would have desired such a feature so that the user evaluating a patient can see both values separately at the same time.
Therefore, claim 18 is unpatentable over Atallah, et al. and Wegerif.

Regarding claim 20, Atallah teaches the method of displaying heart rate variability and managing heart rate variability alarms of claim 17, as indicated hereinabove.  Atallah does not explicitly teach the limitation of instant claim 20, that is wherein the method is further including the step of superimposing at least one color, at least one line, or at least one region on the display device, and the heart rate variability is identified with one of the at least color, at least one line, or the at least one region based on the value of the heart rate variability when the heart rate variability is above or below the minimum threshold value.
Wegerif teaches analogous art including a method, system, and software product for measuring heart rate variability (abstract).  Wegerif teaches that the invention is in the technical field of Heart Rate Variability (HRV) measurements in human daily life (paragraph [0004]).  Wegerif teaches (Figures 2 and 3, element 204) that heart related signals may be received from a sensor (paragraph [0058]).  Wegerif teaches (Figure 6, element 602) that the most recent HRV index measurement is displayed in the context of previous measurements by means of graphic line 602, in order that the user may easily visualize significant day to day changes, as well as long term trends (paragraph [0068]).  Wegerif teaches (Figure 6, elements 608, 610, and 612) that numeric indicators may show differences between the most recent reading and that of the previous day, week, and month respectively (paragraph [0068]).  Wegerif teaches that these indicators may optionally be colored to show trends with example thresholds of 4 HRV index units in either direction (paragraph [0068]).  Wegerif further teaches that for example, an increase of 4 could be considered beneficial and be colored green, whereas a decrease of 4 could be considered harmful, and shown in red (paragraph [0068]).  Wegerif further teaches that changes within these limits might remain with a neutral color, or alternatively, may progressively shade green or red (paragraph [0068]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Wegerif’s method for measuring HRV into Atallah’s method of displaying HRV because doing so would provide a visual way to show trends with example thresholds (see paragraph [0068] of Wegerif).  Implementing the colored indicators feature of Wegerif into Atallah’s method of displaying HRV would also be using known techniques to improve similar methods in the same way.  One of ordinary skill in the art would recognize that color indicators would provide the viewer of the display with an immediate understanding of the patient’s HRV before necessarily looking at actual measurement values.
	Therefore, claim 20 is unpatentable over Atallah, et al. and Wegerif.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ebner, et al. (U.S PGPub No. 2003/0181815) teaches a method of screening for possible onset of sepsis.  Galeev, et al. (U.S PGPub No. 2018/0303357) teaches systems and methods for providing user insights based on heart rate variability.  Nevo teaches a method of evaluating the mechanical variability of the heart activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792